Citation Nr: 0519298	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected bilateral pes planus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from October 1954 to 
October 1958.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the RO by 
which, in pertinent part, the RO granted service connection 
for bilateral pes planus to which it assigned a 30 percent 
evaluation.  

The Board remanded this matter to the RO for further 
evidentiary development and other action in July 2004.  



FINDING OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo a VA orthopedic examination, which was scheduled 
in 2004 to fully evaluate the severity of the service-
connected bilateral pes planus.  

2.  The service-connected bilateral pes planus is not shown 
to be productive of pronounced disability of either foot.  



CONCLUSION OF LAW

The criteria of the assignment of an increased rating higher 
than 30 percent for the service-connected bilateral pes 
planus are not met.  38 U.S.C.A.§§ 1155, 5107, 7104; 38 
C.F.R. §§ 3.655, 4.7, 4.71a including Diagnostic Code 5276 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the Board notes that the veteran did not 
elect to take advantage of his right to a hearing either 
before a hearing officer at the RO or before a Veterans Law 
Judge.  

Further, by the June 1999 Statement of the Case; the March 
2000, August 2003 and February 2005 Supplemental Statements 
of the Case, and May 2003 and the July 2004 letters, he and 
his representative have been notified of the evidence needed 
to establish the benefit sought.  

The veteran has been advised via the foregoing letters 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has been accorded VA orthopedic examinations in 
August 1997 and in January 2000.  He failed to report for an 
August 2004 VA orthopedic examination.  

Consequently, the Board concludes that VA's statutory duty to 
provide notice and assistance to the veteran has been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In July 1997, the veteran filed a claim of service connection 
for bilateral pes planus.  

In August 1997, the veteran underwent a VA orthopedic 
examination.  He complained of having foot pain related to 
calluses.  He had to wear special, wide shoes.  On 
examination, the veteran was found to have bunions of each 
big toe.  The peripheral pulses were noted to be weak of the 
right side.  

Plantar calluses were present at the second 
metatarsophalangeal joint areas.  Tenderness was present, but 
the calluses were hard to palpate.  He was unable to toe or 
heel walk because of the pain.  The diagnoses included those 
of bilateral bunions, pes planus deformity and pain calluses 
of each foot.  

By February 1998 rating decision, the RO granted service 
connection for bilateral pes planus to which it assigned a 30 
percent evaluation.  The veteran appealed the initial rating.  

In April 1998, the veteran underwent a right 
transmetatarsophalangeal amputation.  Later in that month and 
then in May of 1998, he underwent revisions due to gangrene.  

In January 2000, the veteran underwent a second VA orthopedic 
examination of the feet.  He reported having no foot pain at 
that time.  On examination, the left dorsalis pedis pulse in 
the left foot was +1/4.  The posterior pulses were not 
palpable in either foot.  There was a bunion deformity of the 
left great toe.  

On the right, the veteran had a transmetatarsophalangeal 
amputation.  When standing and sitting, the left foot had the 
appearance of a flatfoot deformity.  When standing, both 
heels had a valgus deformity of two degrees.  There was a 
medial bulge at the talonavicular joints.  There was no arch 
of the left foot when standing.  The diagnoses included those 
of pes planus deformity of the left foot.  

In July 2004, the Board remanded the case to the RO so that a 
VA orthopedic examination of the feet could be scheduled.  
The Board explained that it required current findings in 
order to assess the severity of the veteran's service-
connected bilateral pes planus.  

The Board notes that, as of this date, the most recent VA 
examination of the veteran's feet took place in January 2002.  
However, that examination showed that the veteran did not 
suffer from pronounced pes planus of either foot.  Absent 
competent evidence showing this level of disability, the 
claim for increase must be denied based on the evidence that 
is of record.  

The RO scheduled an orthopedic examination that was to take 
place in August 2004.  The RO sent the veteran a letter in 
July 2004 explaining the consequences of failure to report 
for a VA medical examination and asked that the veteran make 
arrangements to reschedule if he could not appear for the 
scheduled examination.  

The veteran failed to appear for his August 2004 VA 
orthopedic examination.  There is no indication in the record 
that he attempted to postpone the examination, and he did not 
supply a reason for failing to keep his examination 
appointment.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
\

The veteran did not supply a reason for his failure to report 
for August 2004 VA orthopedic examination scheduled in 
conjunction with his claim for an increased rating for his 
service-connected bilateral pes planus.  As good cause for 
failing to appear for a VA medical examination scheduled in 
connection with the original claim has not been shown, the 
claim must be decided based on the evidence of record.  
38 C.F.R. § 3.655.  

However, the findings in this case do not support the 
assignment of an increased higher than 30 percent for the 
service-connected bilateral pes planus.  

A disability picture approaching that of pronounced 
impairment as manifested by marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendoachilles on 
manipulation, not improved with orthopedic shoes or 
appliances due to bilateral pes planus is demonstrated by the 
evidence.  

Accordingly, an increased rating for the service-connected 
bilateral pes planus may not be assigned.  


ORDER

An increased rating in exess of 30 percent for the service-
connected pes planus is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


